Citation Nr: 0026496	
Decision Date: 10/04/00    Archive Date: 10/10/00

DOCKET NO.  97-31 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a chronic acquired 
disorder of the left shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from July 1950 to February 
1954.

The current appeal arose from a May 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California.  The RO denied entitlement to service 
connection for a chronic acquired disorder of the left 
shoulder.

In August 1999 the RO denied entitlement to service 
connection for degenerative disc disease of the cervical 
spine.  A notice of disagreement with this denial has not 
been filed, and this claim is not considered part of the 
current appellate review.

The veteran was previously scheduled for a hearing before a 
Veterans Law Judge at the RO in September 2000; however, he 
canceled his request for a hearing.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


FINDING OF FACT

The claim of entitlement to service connection for a chronic 
acquired disorder of the left shoulder is supported by 
cognizable evidence showing that the claim is plausible or 
capable of substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for a chronic 
acquired disorder of the left shoulder is well grounded.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual background

The service medical records show that no abnormalities of the 
left shoulder were reported when the veteran was examined for 
induction in July 1950.  A medical record dated in May 1952 
shows the veteran, who had recently been hospitalized for low 
back pain, had developed pain in his legs, shoulders, and 
neck.  

X-rays of the lumbar spine were negative for any 
abnormalities.  No physical evidence of injury or damage 
could be demonstrated on examination.  It was noted that he 
had been treated for "nervousness."

A June 1955 VA medical examination report shows the examiner 
recorded there were no objective residuals of musculoskeletal 
disability and no findings of organic back strain.  

A June 1955 VA special psychiatric examination report shows 
the veteran complained of lumbar pains and low back pains 
which were usually aggravated by heavy lifting.  He also 
complained of left shoulder pains.  The pains were brought on 
by excessive use of the left arm.  It was reported that he 
was a cook in the Navy, slipped on greasy floors and injured 
his back.  He was hospitalized for a month for his injury.  
The examiner recorded he felt that the veteran presented a 
neurotic symptom complex chiefly manifested by a psychogenic 
musculoskeletal reaction.  The final diagnosis was 
musculoskeletal psychogenic reaction.

A June 1960 VA special psychiatric examination report shows 
the veteran continued to complain of frequent episodes of 
lumbar pain ever since 1959.  He could not sleep on his side 
because of dull pain in his left shoulder.  The examiner 
diagnosed musculoskeletal reaction.

In a September 1960 letter on file a private physician noted 
the veteran reported that in service in 1951, while carrying 
a 5 gallon can of milk on the galley floor, he slipped on a 
spot of grease, injuring his back and left shoulder.  He 
reported that he had had persistent weakness in the left 
pectoral muscle since this injury.  X-ray examination 
revealed a calcified tendonitis in the rotator collar on the 
left side, involving either the supra or infra spinatus 
muscle.  The veteran stated that this was concomitant with 
the area of the pain which he had been having in the shoulder 
since service.  

A November 1960 VA special orthopedic examination concluded 
in a finding of a low back injury in 1951, with subjective 
complaints of recurrent discomfort.  


The examiner noted there was absence of objective residuals 
on examination with no indication of back pathology on 
examination.  The examiner recorded subjective complaints of 
discomfort in the left shoulder with previous x-ray report of 
calcium deposit, suggesting the probability of a previous 
subdeltoid bursitis which was clinically inactive at the 
present time.  X-ray of the left shoulder appeared to be 
within normal limits.  The radiologist recorded that he could 
not identify any definite evidence of soft tissue 
calcification.

A November 1960 VA special psychiatric examination report 
shows the veteran complained of back pain and pain which went 
into the left shoulder girdle on use of the left arm.  The 
examiner recorded that he had discussed the veteran with the 
orthopedic examiner.  They came to the conclusion that the 
veteran may have some residuals of strain and perhaps other 
pathology.  There was a probability of a mild functional 
overlay in the sense of a psychophysiologic musculoskeletal 
reaction.  The final diagnosis was psychophysiologic 
neuromuscular reaction, chronic.

A January 1964 VA special psychiatric examination report 
shows the veteran complained of back pain.  He related that 
he did not have much trouble with his left shoulder unless he 
slept on it.  The examination diagnosis was 
psychophysiological musculoskeletal reaction, chronic.

The January 1964 VA special orthopedic examination report 
shows that no definite back pathology was apparent.  The 
examiner provided a diagnosis of a low back injury in 1951, 
with absence of objective residuals at the present 
examination, with subjective complaint of recurrent 
discomfort, principally following strenuous activity.

An August 1970 letter from a private chiropractor shows he 
recorded the veteran's complaints included neck pains which 
radiated into his left shoulder.  The veteran related that 
prior to the 1951 injury, he had had no injuries to his neck 
or back.  On examination left lateral bending caused left 
shoulder pain.  

The Foramina Compression test was positive in the straight 
position and caused pain in both shoulders.  X-ray study 
disclosed that the left shoulder was higher than the right 
shoulder.  The chiropractor noted that the veteran was 
experiencing a relief from the symptomatology complex for the 
first time in nineteen years.

Medical records referable to an October 1970 through February 
1991 VA hospitalization show the veteran reported having 
fallen in 1951 while in service.  He was carrying two five 
gallon cans of milk when he slipped.  He landed on his 
buttocks and low back.  One of the cans hit him in the left 
arm pit.  He had immediate pain and was evaluated for it.  
Since then he had had practically continuous pain in the back 
of the neck and around the left shoulder.  His pains had been 
only temporarily relieved with local treatment, but never for 
any longer period of time.  

On examination range of motion of both shoulders was mostly 
within normal limits.  The trapezii were tender on squeezing, 
mostly symmetrically on both sides.  On the left side the 
veteran started to complain of pain in the subclavicular 
area.  The pain increased on external-internal rotation of 
the shoulder.  The neurological examination of the upper 
extremities appeared to be within normal limits.  X-ray of 
the left shoulder was within normal limits.

In October 1970 a VA rehabilitation board shows that the VA 
Chief of Orthopedics was convinced from an orthopedic view 
that the low back pain had a pathological basis which by 
history dated back to the veteran's original injury.  He was 
not able to specify any diagnosis as to the cause of the 
symptoms in the left upper quadrant and neck, but stated 
quite clearly his opinion that these symptoms also had a 
pathological basis.

The VA Chief of the Physical Medicine and Rehabilitation 
Service would not change his opinion after having treated the 
veteran for two weeks.  He drew attention to the clear and 
repeated report of the in-service accident which was of such 
a nature that any part of the veteran's musculo-skeletal 
system could have been injured considering the nature of the 
accident.


A February through May 1971 VA hospital summary shows the 
range of motion of both shoulders was normal, but on the left 
side the veteran complained of pain referred to the 
subclavian area.  The pain was increased on external and 
internal rotation.  The pertinent discharge diagnosis was 
residuals of contusion and strain of the left shoulder.

A July 1971 VA consultation report shows the veteran had been 
involved in a car accident the previous month.  It was noted 
that the veteran was evaluated for healing left shoulder 
strains at the time of injury.  Long standing left shoulder 
and other symptomatology were said to have been aggravated by 
the accident.

A September 1971 VA examination of the extremities was 
reported as not remarkable.

An October 1995 VA outpatient clinic record shows the veteran 
was seen with complaints of having popped his left shoulder.

A March 1996 VA medical record shows the veteran was reported 
to continue to complain of left shoulder pain.  The 
diagnostic impression was left shoulder pain, rule out 
impingement syndrome.  X-ray of the left shoulder disclosed a 
well-healed circumscribed one centimeter osteolytic lesion in 
the humerale neck consistent with a benign geographic bone 
lesion with fibrous dysplasia, enchondroma being considered.  
The radiologic impression shows there was a question of 
impingement syndrome.  An April 1996 magnetic resonance 
imaging (MRI) concluded in an impression of complete tear 
with retraction of the supraspinatus tendon, and subacromial 
spurring consistent with impingement syndrome.

A May 1996 VA outpatient treatment report shows the veteran 
was worried about his left shoulder injury.

A June 1996 VA medical record shows the veteran was told he 
may need left shoulder surgery.


A March 1997 VA outpatient treatment report shows the veteran 
was being followed up for left shoulder pain.


Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a well-grounded 
claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).




Evidence submitted in support of the claim must be accepted 
as true for the purpose of determining whether the claim is 
well grounded, except when the evidentiary assertion (other 
than in a government record) is inherently incredible or when 
the fact asserted is beyond the competence of the person 
making the assertion.  Hensley v. West, 212 F.3d 1255 (Fed. 
Cir. 2000).

If the claim is not well grounded, the appellant cannot 
invoke VA's duty to assist in the development of the claim.  
38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing service, was aggravated 
therein.  38 U.S.C.A. § 1110 (West 1991);  38 C.F.R. § 3.303 
(1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

Continuous service for 90 days or more during a period of 
war, and post service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a presumption that 
the disease was incurred in service.  38 C.F.R. §§ 3.307, 
3.309 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).


This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1999).
Analysis

The Board finds that the veteran's claim of entitlement to 
service connection for a chronic acquired disorder of the 
left shoulder is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  The veteran has presented lay testimony of in-service 
trauma.  His left shoulder symptomatology has been variously 
diagnosed through the years and currently.  The medical 
record shows that VA and non-VA competent medical 
professionals have acknowledged that the veteran's long 
standing left shoulder symptomatology may be related to in-
service trauma.  Therefore, the claim of entitlement to 
service connection for a chronic acquired disorder of the 
left shoulder is found to be well grounded, and is further 
addressed in the remand portion of this decision.


ORDER

The veteran, having submitted a well-grounded claim of 
entitlement to service connection for a chronic acquired 
disorder of the left shoulder, the appeal is granted to this 
extent.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As the veteran has established a well-grounded claim of 
entitlement to service connection for a chronic acquired 
disorder of the left shoulder, the duty to assist attaches.  
VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991).  The Board is of the opinion that further development 
is required.

The Board notes that the veteran has a history of chronic 
left shoulder symptomatology, variously diagnosed, the 
specific etiology of which has not definitively been opined 
on the basis of competent medical authority.  Service 
connection has been granted for postoperative lumbar disc 
syndrome with history of psychogenic musculoskeletal 
reaction, evaluated as 60 percent disabling.  



The veteran is in receipt of a total disability rating for 
compensation purposes on the basis of individual 
unemployability.  He is in receipt of special monthly 
compensation for loss of use of a creative organ.  

In the past the veteran's service-connected disability has 
been variously characterized as degenerative arthritis of the 
lumbosacral spine with instability and lumbar radiculopathy 
and psychophysiologic musculoskeletal reaction, and 
psychogenic-musculoskeletal reaction.  In other words, a 
psychiatric component has been recognized as part of the 
currently construed orthopedic disorder, and initially, the 
veteran's disability was considered entirely a psychiatric 
disorder.

As was reported earlier, VA and non-VA medical professionals 
have lent tacit if not outright recognition of the existence 
of a left shoulder component of the veteran's musculoskeletal 
psychophysiological disability.  There has been difficulty in 
clearly attributing left shoulder symptomatology to a 
musculoskeletal and/or psychiatric or psychophysiologic 
etiology.  

The record is clear in showing that the veteran sustained 
injury in service, and that left shoulder symptomatology 
reported in service has persisted subsequent thereto.  While 
initially a left shoulder disorder could not conclusively be 
identified, the most recent medical documentation of record 
shows that the veteran's left shoulder symptomatology has 
been diagnosed as a rotator cuff tear with spurring and 
impingement syndrome.

Contemporaneous, comprehensive VA examinations to ascertain 
the nature, extent of severity, and etiology of any left 
shoulder disorder(s) present would materially assist in the 
adjudication of the veteran's claim.

Therefore, pursuant to VA's duty to assist the veteran in the 
development of facts pertinent to his claim under 38 U.S.C.A. 
§ 5107(a) (West 1991);  38 C.F.R. § 3.103(a) (1999), the 
Board is remanding the case to the RO for further development 
as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

In this regard, the RO should contact the 
veteran and request that he identify the 
names, addresses, and approximate dates 
of treatment for all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who may have additional 
records referable to treatment of his 
left shoulder symptomatology.  After 
obtaining any necessary authorization or 
medical releases, the RO should request 
and associate with the claims file 
legible copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
records.

2.  The RO should arrange for examination 
of the veteran by a board composed of an 
orthopedic surgeon, neurologist, and 
psychiatrist for the purpose of 
ascertaining the current nature, extent 
of severity, and etiology of any left 
shoulder disorder(s) which may be 
present.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by each examiner prior and 
pursuant to conduction and completion of 
the examinations.  Each examiner must 
annotate his/her examination report to 
the effect that the claims file was in 
fact made available for review in 
conjunction with the examination.  Any 
further indicated special studies should 
be conducted.

The examiners must correlate all findings 
and opine as to whether it is at least as 
likely as not that any left shoulder 
disorder(s) found on examinations is/are 
related to any incident of service, a 
manifestation of, or secondary to or 
aggravated by the service-connected 
postoperative lumbar disc syndrome with 
history of psychophysiological 
musculoskeletal reaction.  The examiners 
must determine whether any left shoulder 
disorder(s) found on examinations is/are 
organic or psychiatric in nature.  If the 
examiners cannot tie any left shoulder 
disorder(s) found on examination to 
service or to the service-connected 
disability, they should opine as to the 
correct etiology.  Any opinions expressed 
by the examiners must be accompanied by a 
complete rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
service connection for a chronic acquired 
disorder of the left shoulder to include 
on a secondary basis with application of 
38 C.F.R. § 3.310(a) (1999), and Allen v. 
Brown 7 Vet. App. 439 (1995).

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals



 



